Case 2°18-cr-00193-NIQA Documént 121-1 Filed 01/18/19 Page 1 of 12

 

AO 106 (Rev. 04/10) Application for a Search Warrant engin Aoi te) PA
——S—S a SSS
UNITED STATES DISTRICT COURT
for the
Eastern District of Pennsylvania
In the Matter of the Search of )
Bry a the property to be searched
or the person by name and address) Case No.
2013 Black Ford Taurus Delaware tag 941793 VIN } (L4IS50- ‘
1FAHP2E86DG101216, located at 4601 Bath St. Phila, PA

and any digital storage devices located therein
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment A
located in the Eastern District of ~ Pennsylvania , there is now concealed (identify the

nan: ese
person or describe the property to be seized):
See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
@i evidence of a crime;
C1 contraband, fruits of crime, or other items illegally possessed;
i property designed for use, intentied for use, or used in committing a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
48 U.S.C. § 1591(a}(1) Sex trafficking of children or by force, fraud, or coercion
The application is based on these facts:
See atinched Affidavit

Wi Continued on the attached sheet.
{1 Delayed notice of days (give exact ending date if more than 36 days: ) is requested
_ wader 18 U.S.C. § 31032, the basis of which is set forth on the attdched ,
Applicant’s signature .

Nicholas Grill, Special Agent FBI
Printed name and title

Sworn to before me and signed in my presence.
Date: ___July 13, 2017 te JL PSEC LQ ASL
Judge's signature

City and state: Philadelphia, PA , Honorable David R. Strawbridge, Magistrate Judge
Printed name and title

000112
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 2 of 12

AO 93 (Rev. 11/13) Search and Seizure Warrant
ne a

UNITED STATES DISTRICT COURT
for the . ,
Eastern District of Pennsylvania

 

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

ceseno. 7-450-F4

2013 Black Ford Taurus Delaware tag 941783 VIN
{FAHP2E8SDG101216, located at 4601 Bath St. Phita., PA ahd
any digital storage devices located therein =”

SEARCH AND SEIZURE WARRANT

To: Any authorized Jaw enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
-of the following person or property located in the Eastem District of Pennsylvania
(identify the person or describe the property to be searched and give its location):

Net Net Net Net Neat Ne?

See Attachment A

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized): .

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before July 27, 2017 (not to exceed 14 days)
(Af in the daytime 6:00 am. to 10:00 p.m. at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly retum this warrant and inventory to the duty magistrate.

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

0 for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

aeend terse, omnsnorrenmm US py “(tee ECD GSmT

Judge's signature

: . Philadelphia, PA Honorable David R. Strawbridge, Magistrate Judge
City and state:
Printed name and title

 

000113
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 3 of 12

AO93 (Rey, 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification _

1 declare under penalty of perjury that this inventory is correct and was retuned along with the original warrant to the
designated judge. .

 

 

Executing officer's signature

 

Printed name and title

 

 

 

000114
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 4 of 12

ATTACHMENT A — Items To Be Searched

i 941793
One black 4-door, 2013 Ford Taurus, VIN 1FAHP2E86DG101216, with Delaware tag
currently located at impound lot owned by the Philadelphia Parking Authority, 4601 Bath street,

Philadelphia, PA, along with any digital storage devices located therein.

000115
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 5 of 12

ATTACHMENT B — Items to be Seized
1. Any cellular telephones, electronic media, or computers utilized to communicate
via text messages or other electronic messages regarding prostitution, the recruitment of persons
to work as prostitutes, the solicitation of prostitution customers, or the operation or management
of any interstate prostitution venture in violation of 18 U.S.C. § 1591. Any cellular telephone or
other digital device found may be searched for evidence of a prostitution venture in violation of

18 U.S.C. § 1591.

2. Photographs or videos tending to demonstrate the operation of an interstate
prostitution venture, including but not limited to photographs or videos for use in Internet

advertisements offering prostitution, which could include minor children.

3. Documents, receipts, U.S. currency, related to the operation and management of
any interstate prostitution venture.

4. Clothes, belongings, and things to identify other sex trafficking victims.

5. Any weapons or other items associated with force, fraud, cosreion or violence

involved in the operation and management of a sex trafficking operation.

000116
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 6 of 12

AFFIDAVIT

 

I, Nicholas Grill, a Special Agent (SA) with the Federal Bureau of Investigation (FBD,

Philadelphia Division, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, Lam a Special Agent with the Federal Bureau of Investigation (FBI), and have
been since March 2005. I am thus a “federal law enforcement officer” as defined in Fed. R.
Crim. P. 41(a)(2)(C). Iam currently assigned to the Philadelphia Division, Violent Crimes
against Children Squad, which investigates violations of federal law, including child sex
trafficking, child pornography, enticement of minors to perform unlawful sexual acts, and other
violations of federal law. [ have executed or helped execute numerous search and seizure
warrants, and seized evidence related to various crimes. As a federal agent, I am authorized to
investigate violations of laws of the United States and am a law enforcement officer with the
authority to execute warrants issued under authority of the United States. I make this affidavit in
support of an application for a search warrant for one black 4-door 2013 Ford Taurus, with
‘Delaware tag 941793 (“TARGET VEHICLE”) currently located at an impound lot owned by the
. Philadelphia Parking Authority, 4601 Bath Street, Philadelphia, PA along with any digital
storage devices that may contain evidence of a prostitution venture.

2. Title 18, United States Code, Section 1591(a)(1), prohibits knowingly, in or
affecting interstate or foreign commerce, recruiting, enticing, harboring, transporting, providing,
obtaining, advertising, maintaining, patronizing, or soliciting a person, knowing or in reckless
disregard of the fact that the person had not attained the age of 18 years and would be caused to

erigage in a commercial sex act. For the reasons given below, I respectfully submit that there is

000117
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 7 of 12

probable cause to believe that a violation of 18 U.S.C. § 1591(a)(1) has occurred, and moreover,
that there is probable cause to believe that evidence of that violation is currently inside of the
TERGET VEHICLE as well as on digital devices that may be contained within the TARGET
VEHICLE. |

3. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant, and tims does not set forth all of the information known to me or to other
law enforcement officers regarding this matter.

PROBABLE CAUSE

 

4, In November 2016, two juvenile sex trafficking victims were recovered in the
Philadelphia FBI area of operation and a case was subsequently opened in Philadelphia for
possible sex trafficking of minors. Through its human trafficking investigation involving these
minors, the FBI identified Dkyle Bridges (BRIDGES) from Claymont, Delaware as the main
suspect.

5 Omorabout June 20, 2017, the FBI received information from a confidential
source (CS) who wished to remain anonymous that a_ young woman was being trafficked by
BRIDGES. The young woman will be identified herein as Victim #3 (V3), who law
enforcement knows to have been involved in prostitution as a minor. CS stated that BRIDGES is
very violent towards V3 and that V3. has known BRIDGES since she was 16 years old.
BRIDGES has hit her in the face and even dragged her from a moving car which left wourids all
over her back and legs. BRIDGES is further alleged to have kicked V3 out of a moving car
while in Philadelphia during the winter months without any pants and left her there. CS has
stated that BRIDGES has forced V3 to perform oral sex on him. BRIDGES is also alleged to

have threatened the life of V3’s mother and threatened to kidnap family members if the mother
2

000118
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 8 of 12

tried to get her daughter back from him. CS has stated that BRIDGES has multiple girls working
for him, and he pimps them out in multiple states. CS provided telephone number (302) 438-
1959 for V3.

6. The (302) 438-1959 telephone number was then searched by law enforcement and
positive results were found on Backpage.com under the listing for Philadelphia women seeking
men. Based on your affiant’s training and experience, sex traffickers utilize Backpage.com to
solicit customers for their sex trafficking enterprise. Backpage.com (“www.backpage.com”) is a
publicly-available advertisement website where people post ads for sex and other activities. Sex
jraffickers use cellular telephones and other digital storage devices to take photographs of sex
trafficking victims and to upload photographs and information to Backpage.com to solicit
customers. |
gO July 12, 2017, officers of the Philadelphia Police Department and members of
the FBI Philadelphia Child Exploitation Task Force conducted an operation designed to locate
and recover victims of sex trafficking. In response to a Backpage.com advertisement offering
prostitution services and directing customers to call (302) 438-1959 (V3’s number), on July 11,
2017, a law enforeement officer acting in an underoover capacity (UC) sent a text message to the
telephone number purporting to be interested in arranging such a date.

THE UNDERCOVER OPERATION

8. On July 11, 2017, Philadelphia Vice Unit Police Officer and FBI Task Force . —
officer Arthur Weston, badge #3266, acting in undercover capacity went onto the Backpage.com
website in the section “women seeking men.” Officer Weston found the ad associated with the
telephone number (302) 438-1959 (V3’s number). On that same date, Officer Weston sent a text

to the number (302) 438-1959 asking if he could see the person advertising on that page. Officer
3

000119
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 9 of 12

Weston received a text reply back: “Yes 80/120/200”. Based on Officer Weston’s training and
experience, he knows that 80/120/200 means $80 for a short stay, $120 for a half hour, and $200
for one hour of sexual relations. Officer Weston exchanged multiple text messages with (302)
438-1959 which included Officer Weston receiving the address where she was at, which was a
Motel 6 located at 11580 Roosevelt Bivd., Philadelphia, PA for a meeting on uly 12, 2017. On
July 12, 2017, Officer Weston arrived at the Motel 6, and he received a telephone call telling him
to come by the pool area and he will be let in the room (Room 308). Once inside the room,
Officer Weston encounter V3. He gave her the $200 in agreement for sex, and asked to use the
bathroom to call for his backup team. The individual was immediately identified as V3.

9. At approximately the same time, law enforcement surveillance was initiated in the
vicinity of 11580 Roosevelt Blvd., Philadelphia, PA. Parked in a parking spot most convenient
to access Motel 6 room 308 was the TARGET VEHICLE. The TARGET VEHICLE is
registered to Camille Bridges, 728 Plumtree Lane, Claymont, DE 19703, at the same address
known to be used by BRIDGES. The TARGET VEHICLE was previously known to the FBI as
a vehicle that BRIDGES has been known to use and in which he has been deen driving.

10, BRIDGES was observed inside the TARGET VEHICLE in the driver’s seat with
the car running, and was observed putting the car into reverse. Law enforcement conducted an
investigative stop of the TARGET VEHICLE. In the passenger seat of the TARGET VEHICLE
was another known prostitute, Jordan Lepez-Ervin. At that time, BRIDGES informed law
enforcement that the TARGET VEHICLE was his mother’s car.

11. BRIDGES did not have a valid driver’s license on his person and his Delaware
driver’s license was identified as suspended. The TARGET VEHICLE was subsequently

impounded and removed to an impound lot owned by the Philadelphia Parking Authority, at
4

000120
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 10 of. 12

4601 Bath Street, Philadelphia, PA. Observed in plain view were multiple hotel room keys,
boxes of magnum condoms, and at least three cellular phones, all of which remain in the
TARGET VEHICLE. |

12. V3 was interviewed and stated that she indeed knew BRIDGES, that he was her
pimp, and that he drove her to the Motel 6 in Philadelphia from Delaware in the TARGET
VEHICLE. V3 further stated that she worked for BRIDGES in Delaware hotels also and that he
received a cut of the money that she madé. V3 always sends text messages to BRIDGES’
cellular phone before the encounter starts, providing him with how much money was received
and when the encounter was over.

13. Because of the ongoing nature of the investigation, your affiant requests that this
affidavit and other documentation be placed under seal to prevent destruction of evidence,

identification of confidential sources, and flight of any targets.

000121
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 11 of 12

CONCLUSION
14. _ Based upon the information provided above, I respectfully submit that there is
probable cause to believe that there is currently contained, inside said vehicle, evidence of a
violation of 18 U.S.C. § 1591(a)(1). I therefore respectfully request that the Court issue the

attached search warrant, authorizing the search of the TARGET VEHICLE.

 

iJ a
Nicholas Grill
Special Agent
Federal Bureau of Investigation
Subscribed and sworn to before me °
this fzttay of July, 2017.

ete YAS tts Mu TO
HON. DAVID R. STAWBRIDGE
UNITED STATES MAGISTRATE JUDGE

000122
Case 2:18-cr-00193-NIQA Document 121-1 Filed 01/18/19 Page 12 of 12

ATTACHMENT A — Items To Be Searched
One black 4-door, 2 2013 Ford Taurus, VIN IFAHP2E86DG101216, with Delaware tag 941793

carrently located at impound lot owned by the Philadelphia Parking Authority, 4601 Bath street,
Philadelphia, PA, along with any digital storage devices located therein.

000123
